TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00379-CR


Jimmy Lee Simmons, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. CR21467, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted in part.  Appellant's
counsel, Mr. John R. Duer, is ordered to tender a brief in this cause no later than February 23, 2007. 
No further extension of time will be granted.
It is ordered December 22, 2006.


Before Chief Justice Law, Justices Puryear and Pemberton
Do Not Publish